Citation Nr: 1307924	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, including due to in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2012, a video conference hearing was conducted before the Board.  A transcript of the hearing has been associated with the claims file.

In September 2012, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a lung disability related to his military service, including in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes.



CONCLUSION OF LAW

The criteria for service connection for a lung disability, including due to in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's March 2010 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The March 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with a June 2010 VA examination for respiratory disorders, along with an October 2012 supplemental medical opinion.  The VA examination and supplemental medical opinion were provided by the same VA examiner, who had reviewed the Veteran's claims file, the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds the examination and supplemental medical opinion to be adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that the examination and supplemental medical opinion was inadequate.  Id.  

Finally, there is no sign in the record that additional evidence relevant to the issue being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In September 2012, the Board remanded this matter for the RO to obtain the Veteran's updated VA treatment records and obtain a supplemental medical opinion addressing the etiology of any current respiratory disability.  In October 2012, the RO obtained the Veteran's updated VA treatment records.  Later that same month, the RO obtained a supplemental medical opinion.  Accordingly, the directives of the Board's September 2012 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2010, the Veteran filed his present claim seeking entitlement to service connection for COPD.  He attributes this condition to his in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA's Adjudication Procedure Manual addresses asbestos-related compensation claims.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29 (2013), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, ch. 2, sec. C.9 (2013), entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related diseases under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29.a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in manufacturing and servicing of friction products such as clutch facings and brake linings, and other occupations.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.h.  In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty in the Navy from May 1952 to December 1954.  His service personnel records reflect that he was trained as a fireman and served onboard multiple ships, including the USS Pilot (AM-104).

A review of the Veteran's service treatment records revealed no complaints or diagnoses of COPD.  Service treatment records, dated January 1954 through November 1954, revealed treatment for sore throat and sinus trouble.  A July 1954 treatment report noted the Veteran's history of a nasal fracture four years earlier, before his entrance into the Navy.  The report noted his complaints of partial obstruction of the left nostril for the past year and one-half.  A July 1954 operative report noted that the Veteran had a nasal obstruction produced by a right deviated septum.  The report noted that this problem had been present since he received a blow to the nose at age 4.  The report indicated that a septectomy was performed, and that the Veteran was discharged to duty three weeks later.  The Veteran's separation examination was conducted in December 1954.  The examination report noted findings of a nasal septum, deviated to the right.  Physical examination revealed the Veteran's chest and lungs to be normal.  A December 1954 x-ray examination of the chest was negative.  

A June 2006 VA treatment report noted the Veteran's history of tobacco use, and that he currently smoked one pack per day.  A February 2007 VA treatment report noted that the Veteran denied any complaints of chest pain or shortness of breath.  

In September 2007, the Veteran underwent a VA examination for sense of smell and taste.  The Veteran reported having a lack of smell and taste since he was struck with an artillery shell in the nose in 1953.  The report noted the Veteran's in-service history of a septectomy in July 1954.  

A November 2007 VA examination report noted that the Veteran has a long history of smoking which causes decreased sense of taste and smell.  

A May 2008 private treatment letter was received from J.G., D.O.  In the letter, Dr. G. reported that the Veteran injured his septal and nasal area while in the service, that the Veteran had not been able to adequately smell or taste properly as a result of his in-service injury, and that he has also suffered from chronic sinusitis since that time.  

In September 2008, the RO issued a rating decision which granted service connection at a 10 percent initial evaluation for loss of sense of taste, status post septectomy; and granted service connection at a 10 percent initial evaluation for loss of sense of smell, status post septectomy, effective from November 2006.  

In May 2010, a VA pulmonary function test was conducted.  Interpretation of the results revealed a moderate obstructive ventilator impairment.  The report noted that there was bronchodilator response, total lung capacity was normal, and diffusion capacity was mildly reduced.

In June 2010, a VA examination for respiratory disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's complaints of breathing problems which began while he was in the Navy.  The Veteran reported that he breathed in toxic fumes from paint and asbestos cover pipes.  He indicated that he lacked stamina during service, and that this condition has continued to worsen over the years.  The report noted that the Veteran had an on and off history of smoking, 1/2 pack per day, for 55 years, and that he stopped completely four or five years ago.  Physical examination revealed no evidence of abnormal breathing sounds.  The report noted that diaphragm excursion and chest expansion were normal, and that there were no conditions that may be associated with pulmonary restrictive disease.  X-ray examination of the chest revealed the heart, mediastinum, pulmonary vessels and pleural surfaces to be unremarkable.  The report noted tiny calcified granuloma, left upper lobe.  The lungs were somewhat hyperexpanded, but otherwise clear.  The report concluded with an impression of no acute findings.  A pulmonary function test (PFT) was conducted and revealed findings of moderate obstructive ventilator impairment, with positive bronchodilator response, normal lung capacity, and mildly reduced diffusion capacity.  The report noted that the Veteran had worked as a machinist for 33 years after his military service, and that he retired in 1990 due to a plant closing.  The report indicated that there was no evidence of cor pulomnale, pulmonary hypertension, or RVH.  The examination report concluded with a diagnosis of COPD, by history and pulmonary function testing.  The VA examiner then opined that it was less likely as not that the Veteran's current COPD was the result of his asbestos exposure during service.  In support of this opinion, the VA examiner cited the lack of any shortness of breath complaints during service, the normal chest x-ray in December 1954, the normal chest x-ray in February 2007, the Veteran's history of smoking, the absence of any other lung conditions or history of breathing problems noted in his treatment records, and the Veteran's current shortness of breath appearing to mild since he never sought continuous treatment.  The examiner also indicated that all testing was negative for asbestos related lung disease, and that asbestosis causes restrictive lung disease and not obstructive disease as documented by his pulmonary function tests.

A September 2010 CT scan of the lung bases revealed some chronic interstitial scarring/atelectasis and multiple calcified granulomata within the lungs.  Specifically, the report noted a noncalcified 9 to 10 centimeter (cm) pulmonary nodule in the left upper lobe.  

A September 2010 pulmonary consultation report noted the Veteran's complaints of worsening shortness of breath.  The report noted that he had a history of smoking 1/2 pack per day for 50 years, and that he had quit smoking three years earlier.  Physical examination of the lungs revealed them to be clear to auscultation, bilaterally.  The report concluded with impressions of solitary pulmonary nodule (SPN) of unknown chronicity or etiology; moderate COPD, mildly reduced diffusing capacity; hypertension; obesity; and chronic joint pain.  

In March 2011, the Veteran submitted a statement indicating that he inhaled a tremendous amount of smoke and other chemicals while undergoing firefighting training during his military service.  He reported in-service exposure to chemicals while welding and using cutting torches, and that he was exposed to asbestos and red lead paint while onboard ship during service.  He noted that he used different types of solvents to clean out the ship's bilges, and that many of these burned his lungs.  Finally, he indicated that he smoked 1/2 pack of cigarettes a day while in the service, and that he has been unable to work for the past 24 years due to shortness of breath.  

A November 2011 CT scan of the thorax revealed a new right apical 7 mm irregular nodule, slight interval increase to 10 mm of the left upper lobe rounded nodule, new patchy opacity within both lung bases, no pathological adenopathy, and multiple stable tiny nodules in the lungs most of which appear calcified and likely represent granulomas.  

In December 2011, a VA pulmonary consultation report noted that the Veteran had no new pulmonary symptoms.  Physical examination revealed his lungs to be clear, bilaterally.  The report concluded with impressions of stable SPN; new 7 mm right apical lung nodule; other bilateral, calcified granulomata; and moderate COPD, mildly reduced diffusing capacity.

In May 2012, a VA Disability Benefits Questionnaire (DBQ) medical opinion was obtained.  The VA examiner noted that the Veteran's claims file had been reviewed.  The VA examiner opined that it was less likely as not that the Veteran's COPD was related to his in-service duties as a firefighter.  In support of this opinion, the VA examiner noted that there was no evidence in the medical literature or consensus among medical experts that this type of causal relationship exists.  The VA examiner also noted that the Veteran has a history of smoking cigarettes for several years, which is the most common cause of COPD.  

In August 2012, a video conference hearing was conducted before the Board.  At the hearing, the Veteran testified that he could not remember when he started to have breathing problems, and indicated that they started to come on gradually many years ago.  He reported having been told 30 to 40 years ago that he had problems in his lungs.  During service, he reported having received fireman's training, which included training as a welder.  He testified that he was exposed to asbestos and fumes from diesel fuel and cleaning materials, some of which had been taken off the market.  

In June 2012, a CT scan of the chest revealed an impression of stable left upper lobe, 9 mm lung nodule; resolution of right apical lung nodule favoring inflammatory etiology; and scattered calcified granulomata present.

In October 2012, a VA supplemental medical opinion was obtained.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a historical summary of the treatment records in evidence.  The VA examiner opined that it was less likely as not that the Veteran's current respiratory disability is related to exposure to asbestos, cleaning chemicals or diesel fuel fumes.  In support of this opinion, the VA examiner noted that there were no complaints of shortness of breath during service, and that x-ray examination of the chest in December 1954 was normal.  The examiner noted that all testing has been negative for asbestos-related lung disease, and that asbestosis causes restrictive lung disease and not obstructive disease as is documented on the Veteran's pulmonary function tests.  The examiner noted that the Veteran's chest x-ray and CT scans have been negative so far for asbestosis, indicating that his current shortness of breath is the result of his well documented COPD, which is an obstructive lung disease, not caused by asbestos exposure.  

The VA examiner also noted that there is no medical documentation of cleaning chemicals causing COPD.  Finally, as for the Veteran's in-service exposure to diesel fuel fumes, the VA examiner noted that the medical literature indicates that acute or short-term exposure can cause irritation of the eyes, skin or respiratory tract; and long term exposure to diesel fuel fumes can cause lung cancer, kidney damage and increased risk of heart attack.  In this case, the Veteran's exposure was from 1952 to 1954, and shortness of breath was not documented until 2010 when he was diagnosed with COPD.  The VA examiner noted that there is no documentation of any symptoms of short term exposure and the Veteran's chest CT studies so far are negative for cancer, ruling out any long term exposure effects.  Finally, the VA examiner noted that the most significant risk factor for developing COPD is cigarette smoking, and the Veteran's current respiratory disability, diagnosed as COPD, since 2010, is due to the Veteran's long history of smoking.  As for his pulmonary nodules, the VA examiner noted that these incidental findings have been stable and not diagnosed as cancerous or indicative of causing any respiratory deficits.  

Although the Veteran's service treatment records are completely silent as to any complaints of or treatment for a lung disability, the Veteran's testimony and assertions of being having been exposed to asbestos, cleaning chemicals, and fumes from diesel fuel are credible and consistent with his service personnel records.  Thus, the Board accepts that the Veteran was exposed to asbestos, cleaning chemicals, and fumes from diesel fuel during his military service from May 1952 to December 1954.  Thus, the issue becomes whether this in-service exposure resulted in any current lung disability.

The June 2010 VA examination for respiratory disorders, along with the October 2012 supplemental medical opinion, is the most the most probative evidence of record as to whether the Veteran currently has a lung disability related to his in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes.  The examination report and medical opinion was conducted by the same VA physician, and the combined reports provided a clear rationale for the conclusions reaches.  The Veteran does not have asbestosis based upon his multiple CT scans of the chest and PFT tests shown in the record.  The VA examiner noted that all testing has been negative for asbestosis related lung disease, and that asbestosis causes restrictive lung disease and not obstructive disease as is documented on the Veteran's pulmonary function tests.  The VA examiner also indicated that the Veteran's diagnosed respiratory disability, COPD, is not shown to be related to cleaning chemicals or exposure to diesel fuel fumes.  

Finally, as for the Veteran's findings of pulmonary nodules, the VA examiner noted that these incidental findings have been stable and not diagnosed as cancerous or indicative of causing respiratory deficits.  

Despite having undergone multiple CT scans and PFT examinations, there are no medical records which include diagnoses of asbestosis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, subsection e.  

The Veteran does not have any current lung disability related to his military service, including in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes.  The Veteran's service treatment records are completely silent as to any in-service treatment for a lung disability, and no post-service treatment or complaints of any lung disability are shown until 2010, which is 55 years after the Veteran's discharge from the service.  His December 1954 separation examination listed his chest and lungs as normal.  Moreover, x-ray examination of the chest revealed normal findings.

The Veteran's contentions concerning the onset of any respiratory disability have been inconsistent.  At his June 2010 VA respiratory examination, the Veteran reported that he started having breathing problems during his service in the Navy.  He also reported having no stamina during his military service; however, at his August 2012 hearing before the Board, he stated, "[T]o answer you honestly I don't remember when I started having problems."  He testified that the breathing problems came on somewhat gradually and that he didn't really notice it.  Thus, to the extent the Veteran claims to have experienced ongoing respiratory symptoms which began during his military service, the Board finds such allegations not credible.  Moreover, there is simply no evidence linking any current lung disability to the Veteran's military service, including his in-service exposure to asbestos, cleaning chemicals, and diesel fuel.

As for the x-ray examination findings of nodules, the VA examiner in October 2012 noted that these incidental findings have been stable and are not diagnosed as cancerous or indicative of causing respiratory deficits.  Thus, in terms of the nodules, no diagnosis of a chronic lung disability is shown.  "In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Although the medical evidence does include findings of nodules, these are not shown to be the cause of any disability.  

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and service connection for lung disability, including due to in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes, is not warranted.






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lung disability, including due to in-service exposure to asbestos, cleaning chemicals, and diesel fuel fumes, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


